Citation Nr: 1128584	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from January 2009, April 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed timely Notices of Disagreement to all issues decided in the January 2009 and April 2009 rating decisions.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2010).  In May 2010 prior to the issuance of a Statement of the Case (SOC), the Veteran indicated in writing that he wished to withdraw his appeals as to all issues except entitlement to a TDIU. 38 C.F.R. § 20.204.  An SOC was issued as to the claim for the entitlement to a TDIU and the Veteran filed a timely Substantive Appeal in July 2010.  38 C.F.R. §§ 20.202, 20.302.  Therefore, the only claim before the Board in this appeal is entitlement to a TDIU. 

The Board is cognizant that in the most recent June 2010 rating decision, the RO already awarded the Veteran a permanent and total 100 percent disability rating for his combined service-connected disabilities on a schedular basis, effective as of April 30, 2008.  In this regard, VA's General Counsel previously concluded that a claim for TDIU may not be considered when, as here, a schedular 100 percent rating is already in effect due to service-connected disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, in the past, the TDIU claim as of April 30, 2008, would have been considered moot.  However, in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court ruled that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such instance in order to determine the Veteran's eligibility for Special Monthly Compensation (SMC) under section 1114(s).  22 Vet. App. at 292-94.  Therefore, in the present decision, the Board will consider whether the Veteran is entitled to a TDIU back to the date the Veteran's underlying claims were filed (April 30, 2008), up until the present - that is, for the entire appeal period.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. Jan. 18, 2011).


FINDINGS OF FACT

1.  The Veteran has eight service-connected disabilities - a 70 percent rating for posttraumatic stress disorder (PTSD), a 40 percent rating for a lumbar spine disability, a 40 percent rating for lumbar radiculopathy in the left lower extremity, a 40 percent rating for lumbar radiculopathy in the right lower extremity, a 20 percent rating for a left shoulder disability, a 10 percent rating for shell fragment scars on the left shoulder and back, a 10 percent rating for a left knee disability and a noncompensable rating for the residuals of malaria- for a combined 100 percent disability rating.

2.  The Veteran has specialized education, training and substantial work experience as a machinist.

3.  The Veteran's service-connected disabilities, particularly low back, left knee, and left shoulder, prevent the Veteran from continuing in the position in which he has substantial training and experience, and the cumulative effect of these orthopedic disabilities as well as the symptoms of his PTSD such as reduced concentration, impaired memory and an inability to handle stressful situations, otherwise preclude substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  So even if the veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given.  Id. See, too, 38 C.F.R. § 3.321(b)(1).

A Veteran may be considered as unemployable upon termination of employment that was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2009).

In this case, the Veteran has a 70 percent rating for PTSD, a 40 percent rating for a lumbar spine disability, a 40 percent rating for lumbar radiculopathy in the left lower extremity, a 40 percent rating for lumbar radiculopathy in the right lower extremity, a 20 percent rating for a left shoulder disability, a 10 percent rating for shell fragment scars on the left shoulder and back, a 10 percent rating for a left knee disability and a noncompensable rating for the residuals of malaria.  His combined disability rating is 100 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran satisfies the requirements for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  

Applying these criteria to the facts of the case, the Board finds that the Veteran does in fact warrant a TDIU.  The evidence that supports this conclusion is the Veteran's lay statements, his VA examinations and VA treatment records, and his private treatment records especially a Physical Residual Functional Capacity Questionnaire completed by J.R., M.D., and a May 2009 report by J.K.S., M.D, and a September 2009 report by E.T., M.D.

An April 2008 VA mental health treatment record indicates that the Veteran reported having recently lost his job due to back pain and that he had been having increasing physical and emotional problems such as anxiety and depression since losing his job.  The VA examiner indicated a global assessment of functioning (GAF) score of 55.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms or moderate difficulty in social, occupational, or school functioning.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms or any serious impairment in social, occupational, or school functioning.
 
At the September 2008 VA orthopedic examination, the Veteran reported that he worked for several firms from the 1970s through April 2008 doing inspection and quality control for machine work.  He reported that he would miss a considerable amount of time from work due to back pain and doctors visits for his back condition but did not tell his employer that he had a back condition as he wanted to continue working.  He reported that he was able to do this work as it was nonphysical and required no lifting or bending.  The Veteran reported that he had been laid off because it became obvious to his employers that just ambulating in and out of the facility was too much for him.  The Veteran reported that driving was becoming increasingly more difficult because of back pain and walking was becoming more difficult due to left leg weakness.  The examiner noted that the Veteran's back condition caused severe effects on his ability to exercise, travel, and recreate but only mild effects on his grooming and toileting.  The examiner noted that the Veteran's left shoulder condition caused mild effects on most of his daily activities.

At the September 2008 VA psychiatric evaluation, the examiner indicated that the Veteran had intermittent periods of inability to perform occupational tasks due to his PTSD signs and symptoms.  The examiner opined that the Veteran was likely to be functioning overall satisfactorily with intermittent periods of inability to perform occupationally due to a combination of PTSD symptoms and Depressive Disorder symptoms.  The examiner assigned a GAF score of 53.

A Physical Residual Functional Capacity Questionnaire completed by J.R., M.D. stated that the Veteran frequently experienced left knee pain severe enough to interfere with attention and concentration.  She reported that the Veteran could sit for approximately 2 hours due to back pain and stand for approximately 30 minutes due to knee pain without needing to change positions.  She reported that the Veteran could sit or stand a total of 2 hours in an 8-hour workday.  She reported that he could never crouch/squat, climb ladders, or lift 50 lbs and could only rarely climb stairs or lift 20 lbs.

The March 2009 VA examination found that the Veteran's left knee condition and lumbar radiculopathy in his lower extremities impacted his occupational activities by causing him decreased mobility, decreased strength, and pain.

In a VA Form 21-4192 dated December 2008, the Veteran's former employer ETC reported that the Veteran had worked from April 2006 until March 2008 as a simulation specialist-machinist.  The Veteran's former employer reported that the Veteran had lost zero days to his disabilities in the last year of employment and that the reason for the termination is listed as "layoff."  In an accompanying statement, the Veteran stated that he was able to make up the time he took off for back pain and medical appointments outside his normal work schedule so as to not use leave. 
 
In a VA Form 21-8940 dated August 2008, the Veteran reported that he had worked as a machinist for ETC from September 2004 to March 2008 and missed approximately two weeks a year due to illness.  The Veteran reported that previously he worked as a machinist for D.M.C. from June 1998 to September 2004 and had lost approximately six months to illness in his time at D.M.C.  The Veteran reported that he had completed high school and one year of college.

A May 2009 report by J.K.S., M.D. states that the Veteran has persistent neck pain, left shoulder pain, and low back pain and will spend four to five hours a day in bed due to his pain.  Dr. J.K.S. stated that household chores aggravated the Veteran's pain.

A September 2009 report by E.T., M.D. states the Veteran has chronic PTSD.  The Veteran reported that he completed high school and attended two years of college studying design prior to service and that he studying drafting design after service and worked for an aerospace company.  Dr. E.T. opined that the Veteran's psychological symptoms had a relatively low impact on his occupation as a design draftsman.  He now opined that the Veteran has an occupational and social impairment in most areas in that he has severe anxiety and dysphoria, concentration and memory bad enough to impact most areas of daily function, and an inability to adapt to even mildly stressful situations.  He assigned a GAF score of 50.
 
The Board finds that the cumulative effects of the Veteran's service-connected disabilities prevents him from continuing in the field which he has substantial education and training.  The Veteran has substantial education and training as a machinist.  The Veteran has reported that this most recent experience was quality review or inspection duties which were largely nonphysical.  The Veteran reported that he was laid off because he was having noticeable difficulty even walking into the facility.  Although the Veteran's former employer did not indicate a medical reason for the Veteran's termination, the Board does not find that the information provided by the Veteran's former employer is inconsistent with the Veteran's reports that his back condition motivated their decision.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  As the medical records indicate that the Veteran had a severe back disability with limited mobility at the time he was laid off, the Board finds it reasonable to believe that his employer factored his physical limitations into their decision to terminate the Veteran.  

Based on the foregoing medical evidence, the Veteran's back and left knee disabilities severely limit his ability to sit, stand, or walk for any significant period of time.  Additionally, the Veteran's left shoulder disability limits his ability to lift or carry objects.  The psychological symptoms of anxiety and depression due to his PTSD make it difficult for the Veteran to handle stress and interact with other people effectively.  The Veteran's anxiety and his back, knee and shoulder pain decrease his concentration and memory.    

Although the Veteran's education and training may allow for a sedentary position, his service-connected disabilities especially his low back, left knee and left shoulder pain seem to preclude even a sedentary position.  The limitations imposed by the Veteran's psychological symptoms such as an inability to handle stress and impairments in concentration and memory would also make even a sedentary position difficult to maintain.    

Resolving all reasonable doubt in the Veteran's favor, the cumulative effect of his service-connected disabilities is to preclude substantially gainful employment.  Therefore, a TDIU is granted.

In light of the favorable outcome, there is no need to discuss whether VA has satisfied its' duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  


____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


